COOK, Judge
(concurring in the result):
I disagree with, and am uncertain about the meaning of, a number of statements in the principal opinion.* However, I am satisfied that the accused was accorded his rights, and nothing that transpired at trial requires reversal of either the findings of guilty or the sentence. See my separate opinion in United States v. Crowley, 7 M.J. 336 (C.M.A.1979). I, therefore, join in affirming the decision of the United States Army Court of Military Review.

 For example, I disagree with the inference in note 3 of the principal opinion that a convening authority cannot require final judicial acceptance of a plea of guilty as a condition to effectuation of the pretrial agreement with the accused.